UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2009 Commission File Number 001-33922 DRYSHIPS INC. 80 Kifissias Avenue Amaroussion 15125, Athens Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is Management's Discussion and Analysis of Financial Condition and Results of Operation and interim unaudited consolidated financial statements and related information and data of DryShips Inc. (the "Company") as of and for the period ended June 30, 2009. This Report on Form 6-K and the exhibit hereto are hereby incorporated by reference into the Company's Registration Statement on Form F-3 ASR (Registration No. 333-146540) filed on October 5, 2007, as amended by a Post-Effective Amendment No. 1, filed on October 20, 2008 (the "Registration Statement"). Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise specified herein, references to "DryShips" or the "Company" or "we" shall include DryShips Inc. and its applicable subsidiaries.The following management's discussion and analysis should be read in conjunction with our unaudited interim condensed consolidated financial statements and related notes included herein.This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth in the section entitled "Risk Factors" included in the Company's Annual Report on Form 20-F/A filed with the Securities and Exchange Commission, or the Commission, on April 3, 2009 and Amendment No. 1 to the Company's Registration Statement on Form F-3, filed on October 20, 2008, and our Prospectus Supplements filed on April 2, 2009 and May 7, 2009. Results of Operations Six months ended June 30, 2009, compared to the six months ended June 30, 2008. Following our acquisition of Ocean Rig ASA, or Ocean Rig, we have two reportable segments, the Drybulk Carrier segment and the offshore Drilling Rig segment. For the Drybulk Carrier segment, Voyage Revenues decreased by $286.5 million, or 58.4%, to $204.5million for the six-month period ended June 30, 2009, as compared to $491.0 million for the six-month period ended June 30, 2008. The decrease is attributable to the substantially decreased hire rates we earned during the six-month period ended June 30, 2009, as compared to the six-month period ended June 30, 2008. For the Drilling Rig segment, we did not earn any revenues, and we did not incur any expenses from drilling contracts, during the period from January 1, 2008 to May 14, 2008, as we commenced consolidation of Ocean Rig on May 15, 2008, which was the date we gained control over our drilling rig subsidiary. Our interest in Ocean Rig was accounted for as equity in an investee as of May 14, 2008 on the line "Equity in loss of investee" in the income statement. Revenues from drilling contracts increased by $158.8 million, or 362.6%, to $202.6million for the six-month period ended June 30, 2009, as compared to $43.8 million for the six-month period ended June 30, 2008. The increase reflects the fact that we commenced consolidation of Ocean Rig on May 15, 2008, which was the date we gained control over our drilling rig subsidiary. For the Drybulk Carrier segment, Voyage Expenses (including gains from sale of bunkers) decreased by $12.4 million, or 44.1%, to $15.7 million for the six-month period ended June 30, 2009, as compared to $28.1 million for the six-month period ended June 30, 2008. The decrease is mainly attributable to the decrease in commissions due to decreased voyage revenues. The Drilling Rig segment did not incur any Voyage Expenses, as both rigs were operating under long-term contracts and the relevant expenses were therefore paid by the charterer. For the Drybulk Carrier segment, Operating Expenses decreased by $1.6 million, or 4.2%, to $36.1 million for the six-month period ended June 30, 2009, as compared to $37.7 million for the six-month period ended June 30, 2008. The decrease is attributable to the decrease in the number of vessels operated from an average of 38.4 vessels for the first half of 2008 to 37.5 vessels for the first half of 2009. For the Drilling Rig segment, Operating Expenses increased by $55.9 million, or 417.2%, to $69.3 million for the six-month period ended June 30, 2009, as compared to $13.4 million for the six-month period ended June 30, 2008. The increase reflects the fact that we commenced consolidation of Ocean Rig on May 15, 2008, which was the date we gained control over our drilling rig subsidiary. For the Drybulk Carrier segment, Gain on sale of vessels decreased by $157.9 million, or 98.5%, to $2.4 million for the six-month period ended June 30, 2009, compared to $160.3 million for the six-month period ended June 30, 2008. During the first half of 2009, we disposed of one vessel (Paragon) compared to four vessels (Matira, Menorca, Lanzarote and Netadola) in 2008, for cash consideration of $30.2 million and $275.8 million, respectively. The Drilling Rig segment did not engage in any asset sales during the six-month period ended June 30, 2009. For the Drybulk Carrier segment, we recorded a Gain on contract cancellation of $15.3 million, which represents the deposits we retained in connection with the cancellation of the sales of the MV La Jolla and MV Toro during the six-month period ended June 30, 2009. We did not record a Gain on contract cancellation during the six-month period ended June 30, 2008. The Drilling Rig segment did not report any such gains during the six-month period ended June 30, 2009. For the Drybulk Carrier segment, an amount of $230.8 million was recognized as contract termination fees and forfeiture of vessel deposits during the six-month period ended June 30,2009, $118.7 million is attributable to the transfer of our interests in the owning companies of three Capesize newbuildings to an unrelated party, $53.3 million is attributable to the consideration to cancel the transaction by the Company to related and third parties in connection with the cancellation of the acquisition of nine Capesize vessels, $14.1 million is attributable to the cancellation of the memorandum of agreement to acquire a vessel, and $44.7 million is attributable to the sale of our interests in the owning company that had contracted for the purchase of a newbuilding drybulk carrier. There were no such losses during the six-month period ended June 30, 2008. The Drilling Rig segment did not have any loss on contract termination deposits or forfeiture of drilling rig deposits during the six-month period ended June 30, 2009. Total Depreciation and Amortization expense increased by $39.3 million, or 67.9%, to $97.2 million for the six-month period ended June 30, 2009, as compared to $57.9 million for the six-month period ended June 30, 2008. Of this increase, $7.5 million relates to the Drybulk Carrier segment and $31.8 million relates to the Drilling Rig segment.
